Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 1 of 90




            EXHIBIT A




                              Exhibit A
                               Page 1
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 2 of 90




                              Exhibit A
                               Page 2
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 3 of 90




                              Exhibit A
                               Page 3
      Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 4 of 90



April 24, 2021


Dear Judge Gorton,

I wrote the essay below as part of my college application in 2020. I think it captures the
experience I went through as a result of the “College Scandal” and frames how I feel about my
father:

I have had several months to process the morning of March 12th, when in the early pre-dawn
hours, the FBI pounded on the door of our home and led my father away in handcuffs. During
the days and weeks that followed, it was not anger or fear that surfaced, but rather love and
forgiveness, empathy and compassion. If I have learned something I will carry with me for the
rest of my life, it is the importance, maybe even the necessity of bringing those values and
emotions into everyday life. I have seen the media tear down my dad and his reputation without
any concern for who he really is. I have seen how anger and judgment can test the spirit of a
human being. But what I am going to remember most is how love can build someone up, and
how forgiveness is perhaps the single greatest act of love.

I am also going to remember how my friends showed up. Knowing what my family was going
through, they loved and supported me unconditionally. A few weeks later, one of those friends
walked at graduation with my initials on his cap so that I could, in spirit, participate in the public
ceremony that the head of school thought was best done in a private family celebration a few
days later. My friends decorated my cap with a combination of quotes and memories that
captured our friendships. To my enormous surprise, they even blindfolded me and put on my
gown. I “graduated” with them when they flipped the tassel on my decorated cap. That moment
was perhaps the sweetest of my high school career.

Though I had no involvement in or knowledge of my father’s actions, without hesitation, I
forgave him. I have always known how much my father loves me, but I have been surprised by
how much love is in me. I left school with my younger brother on March 12th, right after my
mother called me to say that he was being released from custody. During the drive home, my
brother and I called our parents. All that I can remember from that phone call was the deep
remorse and sadness in my father’s voice. He seemed to know how much our lives were about
to change and that I wouldn’t be able to attend college in the fall. He kept apologizing, and I kept
telling him it was okay.

Despite all of the negative press, the worry and anxiety we felt as a family, and the bad that has
come with the college scandal, surprisingly, there has been some significant good for me. First, I
realized that I was not quite ready for college. I have been able to reflect on the college process
much more deeply and visit schools that reflect my interests and values, both of which have
become very clear to me. Perhaps most importantly, the gap program I am doing at American
University, where I am studying, interning, and living in a dorm has been a great adventure for
me. With this additional time and space, I have never felt more ready for college.

Without a doubt, a part of my father died the day of his arrest. For my entire life, I have watched
him fulfill an almost singular mission—to succeed in business and create positive impact
through commerce. But I think the events that have unfolded over the past several months
helped him see that he was missing other important parts of life. Now, he is home with my
family, helping in whatever way he can. He checks in on me most days to talk and make sure I
am okay. I am closer to my dad than ever before, and we have become closer as a family
because of this scandal. My father loves me, and I love him with all my expanding heart.



                                                Exhibit A
                                                 Page 4
      Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 5 of 90



My father has always been deeply involved in my life and we are extremely close. He taught
me to ride a bike, coached me in soccer, took me on educational adventures on most
weekends, and wonderful journeys around the world whenever possible – including a year spent
in India. He encouraged me in my interests in lacrosse, music, photography and design. When
it came to school, he was always involved in the institutions I attended and he made it clear that
education was a huge priority to him (as it is for our whole family). School was not easy for me
given what turned out to be a form of dyslexia that was not diagnosed until the 8th grade. My
learning disability made reading and writing a challenge for me, but I worked hard and did well.

My senior year, it was my Dad, despite what had become a grueling travel schedule who took
me to visit colleges, hired the now infamous college counselor Rick Singer on the
recommendation of a bunch of people, and tried to help me figure out where I wanted to go to
school. As time went on, I watched my father get more and more stressed about college – He
would stop by my room almost every night to ask how far I was with my essays and studying for
the ACT. It was a compulsive monitoring based on his anxiety because of the ideal that going to
the right college is everything in life, which had been ingrained into him from my grandparents. I
was not stressed at all, which probably made him even more so.

Other than parental insanity, it makes no sense that my father would use Singers testing service.
When I took the test at his testing center, it was my very first time. Prior to taking it, I had been
doing well on the practice tests. When I took the ACT a second time, after the scandal, I got a
similar score (33) to the one I had received at Singer’s testing center (34). What is more, my
father had always taught us that hard work and grit are what matter. It is the way he lived his life.
He pointed to the hundreds of people he had hired over the years and how it was their
character, not their pedigree, that had defined their success. He knew better. After everything
blew up, I hugged him, and told him that I would have just taken the test again if I hadn’t gotten
a good score. We both burst into tears at the stupidity and absurd waste. He was particularly
distraught at the idea he had hurt me. I was completely fine, and a year later got into my first-
choice college where I am now studying engineering.

As you can tell from my essay, I love and admire my father and nothing about the last two years
has changed that. His inexplicable behavior, for which you are tasked with sitting in judgement,
is a total exception to the way he has lived his life. I know he feels tremendous remorse for this
embarrassing violation of his core values, but I also know it has reconfirmed his deep
commitment to using his talents and resources to help the world. I hope you will not be too hard
on my wonderful father who I want to be present in my life.

With respect,

George McGlashan

George McGlashan




                                               Exhibit A
                                                Page 5
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 6 of 90




                              Exhibit A
                               Page 6
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 7 of 90




                              Exhibit A
                               Page 7
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 8 of 90




                              Exhibit A
                               Page 8
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 9 of 90




                              Exhibit A
                               Page 9
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 10 of 90




                              Exhibit A
                              Page 10
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 11 of 90




                              Exhibit A
                              Page 11
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 12 of 90




                              Exhibit A
                              Page 12
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 13 of 90




                              Exhibit A
                              Page 13
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 14 of 90




                              Exhibit A
                              Page 14
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 15 of 90




                              Exhibit A
                              Page 15
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 16 of 90




                              Exhibit A
                              Page 16
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 17 of 90




                              Exhibit A
                              Page 17
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 18 of 90




                              Exhibit A
                              Page 18
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 19 of 90




                              Exhibit A
                              Page 19
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 20 of 90




                              Exhibit A
                              Page 20
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 21 of 90




                              Exhibit A
                              Page 21
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 22 of 90




                              Exhibit A
                              Page 22
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 23 of 90




                              Exhibit A
                              Page 23
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 24 of 90




                              Exhibit A
                              Page 24
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 25 of 90




                              Exhibit A
                              Page 25
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 26 of 90




                              Exhibit A
                              Page 26
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 27 of 90




                              Exhibit A
                              Page 27
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 28 of 90




                              Exhibit A
                              Page 28
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 29 of 90




                              Exhibit A
                              Page 29
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 30 of 90




                              Exhibit A
                              Page 30
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 31 of 90




                              Exhibit A
                              Page 31
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 32 of 90




                              Exhibit A
                              Page 32
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 33 of 90




                              Exhibit A
                              Page 33
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 34 of 90




                              Exhibit A
                              Page 34
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 35 of 90




                              Exhibit A
                              Page 35
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 36 of 90




                              Exhibit A
                              Page 36
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 37 of 90




                              Exhibit A
                              Page 37
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 38 of 90




                              Exhibit A
                              Page 38
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 39 of 90




                              Exhibit A
                              Page 39
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 40 of 90




                              Exhibit A
                              Page 40
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 41 of 90




                              Exhibit A
                              Page 41
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 42 of 90




                              Exhibit A
                              Page 42
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 43 of 90




                              Exhibit A
                              Page 43
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 44 of 90




                              Exhibit A
                              Page 44
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 45 of 90




                              Exhibit A
                              Page 45
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 46 of 90




                              Exhibit A
                              Page 46
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 47 of 90




                              Exhibit A
                              Page 47
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 48 of 90




                              Exhibit A
                              Page 48
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 49 of 90




                              Exhibit A
                              Page 49
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 50 of 90




                              Exhibit A
                              Page 50
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 51 of 90




                              Exhibit A
                              Page 51
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 52 of 90




                              Exhibit A
                              Page 52
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 53 of 90




                              Exhibit A
                              Page 53
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 54 of 90




                              Exhibit A
                              Page 54
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 55 of 90




                              Exhibit A
                              Page 55
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 56 of 90




                              Exhibit A
                              Page 56
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 57 of 90




                              Exhibit A
                              Page 57
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 58 of 90




                              Exhibit A
                              Page 58
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 59 of 90




                              Exhibit A
                              Page 59
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 60 of 90




                              Exhibit A
                              Page 60
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 61 of 90




                              Exhibit A
                              Page 61
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 62 of 90




                              Exhibit A
                              Page 62
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 63 of 90




                              Exhibit A
                              Page 63
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 64 of 90




                              Exhibit A
                              Page 64
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 65 of 90




                              Exhibit A
                              Page 65
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 66 of 90




                              Exhibit A
                              Page 66
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 67 of 90




                              Exhibit A
                              Page 67
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 68 of 90




                              Exhibit A
                              Page 68
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 69 of 90




                              Exhibit A
                              Page 69
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 70 of 90




                              Exhibit A
                              Page 70
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 71 of 90




                              Exhibit A
                              Page 71
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 72 of 90




                              Exhibit A
                              Page 72
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 73 of 90




                              Exhibit A
                              Page 73
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 74 of 90




                              Exhibit A
                              Page 74
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 75 of 90




                              Exhibit A
                              Page 75
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 76 of 90




                              Exhibit A
                              Page 76
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 77 of 90




                              Exhibit A
                              Page 77
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 78 of 90




                              Exhibit A
                              Page 78
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 79 of 90




                              Exhibit A
                              Page 79
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 80 of 90




                              Exhibit A
                              Page 80
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 81 of 90




                              Exhibit A
                              Page 81
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 82 of 90




                              Exhibit A
                              Page 82
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 83 of 90




                              Exhibit A
                              Page 83
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 84 of 90




                              Exhibit A
                              Page 84
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 85 of 90




                              Exhibit A
                              Page 85
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 86 of 90




                              Exhibit A
                              Page 86
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 87 of 90




                              Exhibit A
                              Page 87
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 88 of 90




                              Exhibit A
                              Page 88
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 89 of 90




                              Exhibit A
                              Page 89
Case 1:19-cr-10080-NMG Document 1838-1 Filed 05/07/21 Page 90 of 90




                              Exhibit A
                              Page 90
